Citation Nr: 1009842	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement for service connection for a disorder claimed as 
asbestosis and emphysema, to include as due to asbestos 
exposure during service. 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1968 to May 1969 
in the United States Army, with additional periods of service 
in the New York Army National Guard (NYARNG) thereafter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO), which, in pertinent part, denied 
service connection for asbestosis and emphysema.  

This matter was previously before the Board in December 2008, 
when it was remanded for additional development.  

While the record contains no form officially designating the 
Veteran's representative, it appears clear from several 
correspondences that the Veteran is being represented by the 
County of Rockland Veterans Service Agency.   This matter is 
discussed further below

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in December 2008, this case was remanded for 
further development.  In its remand, the Board instructed the 
RO/AMC to do the following: obtain a formal submission from 
the Veteran identifying his designated representative, if 
any; obtain the Veteran's personnel records from his period 
of service in NYARNG; confirm any service performed at Camp 
Smith; obtain information about the Veteran's occupational 
history outside his service; and  schedule the Veteran for a 
VA examination to arrive at an opinion as to the nature of 
any respiratory disorder and its likely relationship to 
service.  

The Veteran was provided with a VA examination in September 
2009, and he was diagnosed with emphysema.  The VA examiner 
opined, without providing any rationale in support of his 
opinion, that there was a link between the Veteran's 
emphysema and service, as opposed to any other possible cause 
outside of service.  See addendum to the September 2009 VA 
examination report.  Where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return it as inadequate for evaluation purposes. 
 Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
As it is essential that a medical opinion be premised upon a 
substantial account of the evidence, and this opinion 
contains no rationale to show such a premise, the Board finds 
that the September 2009 VA examination to be inadequate.  38 
C.F.R. § 4.1.  A new VA examination is warranted.  

The RO/AMC should schedule the Veteran for another VA 
examination to obtain a medical opinion as to the likelihood 
that his diagnosed emphysema is related to service.  The 
RO/AMC should instruct the examiner to review the Veteran's 
claims folder, and in particular, to review his service 
treatment records, his history of smoking, his occupational 
history as a carpenter both outside of service and while he 
served in the New York Army National Guard (NYANG), and the 
September 2009 VA examination report.  The examiner should be 
asked to provide an opinion as to whether it is at least as 
likely as not that the diagnosed disorder is related to some 
aspect of the Veteran's period of service.  The examiner 
should also be asked to provide a rational indicating the 
specific evidence relied upon in support of any opinion 
rendered. 

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  
If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Also, in the December 2009 remand, the Board noted that the 
record lacks a form designating the County of Rockland 
Veterans Service Agency (CRVSA) as the Veteran's 
representative.  All indications in the file show that this 
agency is representing the Veteran, however the proper form 
is not on file showing such designation by the Veteran.  In 
the prior remand, the Board had asked the RO/AMC to ensure 
that the Veteran's choice of representation (or no 
representation) is documented with the appropriate form.  It 
appears that the AMC did ask the Veteran to submit a 
completed VA Form 21-22, Appointment of Veteran's Service 
Organization, in a March 2009 correspondence.  The Veteran, 
however, did not respond.  The RO/AMC should again contact 
the Veteran and ask him to either submit a form officially 
designating his choice of representation, or indicate that he 
does not wish to be represented in this matter

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to either submit a form officially 
designating his choice of representation, 
or indicate that he does not wish to be 
represented in this matter.  

2.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records.  

3.  Then, the RO/AMC should schedule the 
Veteran for a VA examination by a 
specialist for the purpose of determining 
the likelihood that the Veteran's emphysema 
is related to service.  In order to achieve 
this goal, the examiner should be asked to 
review the Veteran's complete claims file, 
including service medical records, prior 
examination reports, and a copy of this 
remand.  The examiner should provide a 
detailed review of the Veteran's history 
and the current complaints pertaining to 
his claimed conditions.  The examiner 
should perform all studies deemed 
appropriate, and set forth the findings in 
detail in the examination report.  The 
RO/AMC should make the claims file 
available to the examiner, who should 
review the entire claims file in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.  

Following a review of the record and 
examination of the Veteran, the examiner 
should be asked to provide a medical 
opinion as to the likelihood that the 
Veteran's emphysema (or any other diagnosed 
lung disorder), is at least as likely as 
not (a 50% degree of probability or higher) 
due to any aspect of the Veteran's periods 
of service.  The examiner is specifically 
asked to provide an explanation of his or 
her reasoning, based on the evidence, in 
support of any opinion rendered.  

If the examiner is unable to render an 
opinion, the examiner should so state and 
support it by a rational. 

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should re-adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought remains 
denied, the RO/AMC should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  Thereafter, 
the RO/AMC should return the case to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

